UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6488


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THEODORE THOMAS WAGNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     G. Ross Anderson, Jr., Senior
District Judge. (3:08-cv-03235-GRA)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Thomas Wagner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore Thomas Wagner seeks to appeal the district

court’s    order      accepting    the    recommendation       of    the    magistrate

judge to dismiss the action without prejudice and dismissing his

28   U.S.C.A.     §   2255   (West      Supp.    2009)    motion     as    successive.

Wagner also seeks to appeal the district court’s order denying

his subsequent Fed. R. Civ. P. 59(e) motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                    28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).        A    prisoner      satisfies       this

standard   by     demonstrating         that   reasonable      jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We   have   independently        reviewed      the    record    and

conclude      that    Wagner      has    not    made     the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We also deny Wagner’s “petition for pre-enforcement

review.”      We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented      in    the    materials

                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3